Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent R. Coats on 12/1/21.

The application has been amended as follows: The claim set below replaces all previous claim versions:

Amendments to the Claims

(cancelled) 
(currently amended)    A herbicidal composition containing a first herbicide beflubutamid, or an optically enriched form thereof, and a second herbicide, wherein the second herbicide is selected from sulfentrazone, pethoxamid, pyroxasulfone, clomazone, 1-8-alkyl esters or salts thereof and wherein the composition exhibits a synergistic effect
(currently amended)    The herbicidal composition according to claim 2, wherein the second herbicide is selected from sulfentrazone, pethoxamid, pyroxasulfone, and 4-(4-fluorophenyl)-6-(2-hydroxy-6-oxocyclohexane-1-carbonyl)-2-methyl-1,2,4-triazine-3,5(2H,4H)-dione; including and C1-8-alkyl esters or salts thereof.
(original)    The herbicidal composition according to any one of the preceding claims, wherein the first herbicide is beflubutamid enriched with respect to the (-)-enantiomer.
(currently amended)    The herbicidal composition of any one of the preceding claims further comprising at least one formulation component selected from formulation agents for emulsifiable concentrate formulations, 
(currently amended)    A method of controlling undesired vegetation in a crop, wherein the method includes applying to the locus of the vegetation a herbicidally effective amount of a herbicidal composition according to any one of the preceding claims. 
(original)    The method according to claim 6, wherein the undesired vegetation is present together with a crop selected from wheat, barley, rye, triticale, corn, soybean and rice. 
(currently amended)    The method according to any one of claims [[6-7]]6 or 7, wherein the herbicidal composition comprising beflubutamid in combination with sulfentrazone, and wherein beflubutamid is applied in an amount of 30-400 g ai/ha, or 45-320 g ai/ha, or 60-250 g ai/ha, and sulfentrazone is applied in an amount of 15-340 g ai/ha, or 20-270 g ai/ha, or 25-210 g ai/ha.
(currently amended)    The method according to any one of claims [[6-7]]6 or 7, wherein the herbicidal composition comprising beflubutamid in combination with pethoxamid, and wherein beflubutamid is applied in an amount of 30-400 g ai/ha, or 45-320 g ai/ha, or 60-250 g ai/ha, and pethoxamid is applied in an amount of 200-1900 g ai/ha, or 300-1500 g ai/ha, or 400-1200 g ai/ha.
(currently amended)    The method according to any one of claims [[6-7]]6 or 7, wherein the herbicidal composition comprising beflubutamid in combination with pyroxasulfone,  or 45-320 g ai/ha, or 60-250 g ai/ha, and pyroxasulfone is applied in an amount of 20-200 g ai/ha, or 30-150 g ai/ha, or 45-120 g ai/ha. 
(cancelled)   
(cancelled)   
(currently amended)    A mixture of beflubutamid or an optically enriched form thereof, and a second herbicide wherein the second herbicide is florasulam wherein the mixture exhibits a synergistic effect.
 (previously presented)    The mixture of claim 13 wherein beflubutamid and florasulam are combined in a relative ratio of 1:0.001 to 1:0.3.
 (currently amended)    The mixture of claim 13 wherein beflubutamid and florasulam are
 (currently amended)    The mixture of claim 13 wherein beflubutamid and florasulam are.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Specification provides synergistic activity for the combination of beflubutamid and the second herbicide recited in claims 3 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616